*21"opinion.
Teussell:
The only question presented by the record in this appeal is whether the taxpayer, in computing its net income for the year 1918, is entitled to a deduction on account of the demolition of a part of its factory building in that year. It is conceded by the Commissioner that the depreciated cost of the demolished portion of the building was $4,100.17.
It is not necessary to enter into an extended discussion of this appeal. The facts presented by the record are similar to those presented in the Appeal of The First National Bank of Evanston, Wyo., 1 B. T. A. 9, and the decision therein is controlling here. In that appeal the evidence established that the taxpayer, in making certain alterations of its banking building, tore out a wall, discarded floors, dropped window openings and installed new- windows, discarded certain doors, changed the roof and ceiling, and took out the old entrance. The depreciated cost of the portion of the building so demolished was held by this Board to be a proper deduction from the taxpayer’s gross income for the year in which the demolition occurred. The taxpayer in this appeal demolished a portion of its building in the year 1918, in order to make additions' and alterations necessary for the operation of its business, and it is entitled to deduct from gross income for that year the depreciated cost of the part demolished. The deficiency for the year 1918 should be modified accordingly.